DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. Claims 1-10 remain pending.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1 and 2 under 35 USC 102 to Boaen et al. (Chem. Soc. Rev., 2005, 34, 267-275) and Liu et al. (US 2018/0351161) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Bryan et al. (US 11,186,945).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Bryan et al. (US 11,186,945).
Regarding claim 1, O’Bryan discloses surface treatment of ultra-high molecular weight polymers (UHMWPs) comprising:
reacting a polyolefinic material to form a functionalized polyolefinic material with a functional group bonded to the backbone of the polyolefin chain;
the functional group defined as –CH(R1)(R2), where R2 is a polar group including an ester or an amide (claim 1; col. 8, lines 30-43).
O’Bryan further discloses the amide is an organic amide, a phosphoramide, or a sulfonamide (col. 5, line 67-col. 6, line 6).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723